 


110 HR 2890 IH: To direct the Secretary of Energy to establish a photovoltaic demonstration program, and for other purposes.
U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2890 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2007 
Mr. Smith of Texas introduced the following bill; which was referred to the Committee on Science and Technology 
 
A BILL 
To direct the Secretary of Energy to establish a photovoltaic demonstration program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Solar Utilization Now Demonstration Act of 2007 or the SUN Act of 2007.  
2.Photovoltaic demonstration program 
(a)In generalThe Secretary shall establish a program of grants to States to demonstrate advanced photovoltaic technology. 
(b)Requirements 
(1)Ability to meet requirementsTo receive funding under the program under this section, a State must submit a proposal that demonstrates, to the satisfaction of the Secretary, that the State will meet the requirements of subsection (f). 
(2)Compliance with requirementsIf a State has received funding under this section for the preceding year, the State must demonstrate, to the satisfaction of the Secretary, that it complied with the requirements of subsection (f) in carrying out the program during that preceding year, and that it will do so in the future, before it can receive further funding under this section. 
(3)Funding allocationEach State submitting a qualifying proposal shall receive funding under the program based on the proportion of United States population in the State according to the 2000 census. In each fiscal year, the portion of funds attributable under this paragraph to States that have not submitted qualifying proposals in the time and manner specified by the Secretary shall be distributed pro rata to the States that have submitted qualifying proposals in the specified time and manner. 
(c)CompetitionIf more than $25,000,000 is available for the program under this section for any fiscal year, the Secretary shall allocate 75 percent of the total amount of funds available according to subsection (b)(3), and shall award the remaining 25 percent on a competitive basis to the States with the proposals the Secretary considers most likely to encourage the widespread adoption of photovoltaic technologies. 
(d)ProposalsNot later than 6 months after the date of enactment of this Act, and in each subsequent fiscal year for the life of the program, the Secretary shall solicit proposals from the States to participate in the program under this section. 
(e)Competitive criteriaIn awarding funds in a competitive allocation under subsection (c), the Secretary shall consider— 
(1)the likelihood of a proposal to encourage the demonstration of, or lower the costs of, advanced photovoltaic technologies; and 
(2)the extent to which a proposal is likely to— 
(A)maximize the amount of photovoltaics demonstrated; 
(B)maximize the proportion of non-Federal cost share; and 
(C)limit State administrative costs. 
(f)State programA program operated by a State with funding under this section shall provide competitive awards for the demonstration of advanced photo-voltaic technologies. Each State program shall— 
(1)require a contribution of at least 60 percent per award from non-Federal sources, which may include any combination of State, local, and private funds, except that at least 10 percent of the funding must be supplied by the State; 
(2)endeavor to fund recipients in the commercial, industrial, institutional, governmental, and residential sectors; 
(3)limit State administrative costs to no more than 10 percent of the grant; 
(4)report annually to the Secretary on— 
(A)the amount of funds disbursed; 
(B)the amount of photovoltaics purchased; and 
(C)the results of the monitoring under paragraph (5); 
(5)provide for measurement and verification of the output of a representative sample of the photovoltaics systems demonstrated throughout the average working life of the systems, or at least 20 years; and 
(6)require that applicant buildings must have received an independent energy efficiency audit during the 6-month period preceding the filing of the application. 
(g)Unexpended fundsIf a State fails to expend any funds received under subsection (b) or (c) within 3 years of receipt, such remaining funds shall be returned to the Treasury. 
(h)ReportsThe Secretary shall report to Congress 5 years after funds are first distributed to the States under this section— 
(1)the amount of photovoltaics demonstrated; 
(2)the number of projects undertaken; 
(3)the administrative costs of the program; 
(4)the amount of funds that each State has not received because of a failure to submit a qualifying proposal, as described in subsection (b)(3); 
(5)the results of the monitoring under subsection (f)(5); and 
(6)the total amount of funds distributed, including a breakdown by State. 
(i)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for the purposes of carrying out this section— 
(1)$15,000,000 for fiscal year 2008; 
(2)$30,000,000 for fiscal year 2009; 
(3)$45,000,000 for fiscal year 2010; 
(4)$60,000,000 for fiscal year 2011; and 
(5)$70,000,000 for fiscal year 2012. 
 
